DISMISS and Opinion Filed October 22, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00995-CV

                        MATTHEW STEPHEN SANTORO, Appellant
                                       V.
                             ZFN REALTY, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01961-2019

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       The clerk’s record in this appeal has not been filed because appellant has failed to pay the

clerk’s fee. On September 18, 2019, we ordered appellant to file, no later than September 30,

2019, written verification he has paid or made arrangements to pay the fee or is entitled to appeal

without paying the fee. See TEX. R. APP. P. 35.3(a). Although we cautioned appellant that failure

to comply could result in dismissal of the appeal without further notice, appellant has not complied.

See id. 37.3(b), 42.3(b),(c). Accordingly, we dismiss the appeal. See id. 37.3(b), 42.3(b),(c).



                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE


190995F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 MATTHEW STEPHEN SANTORO,                          On Appeal from the County Court at Law
 Appellant                                         No. 4, Collin County, Texas
                                                   Trial Court Cause No. 004-01961-2019.
 No. 05-19-00995-CV        V.                      Opinion delivered by Chief Justice Burns,
                                                   Justices Molberg and Nowell participating.
 ZFN REALTY, LLC, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee ZFN Realty, LLC recover its costs, if any, of this appeal from
appellant Matthew Stephen Santoro.


Judgment entered October 22, 2019.




                                             –2–